DETAILED ACTION
	This Office action is based on the amendments filed November 18, 2021 for application 16/604,326.  Claims 1, 3, 4, 6, 8, and 10-13 have been amended and claims 2 and 14 have been cancelled; claims 1, 3-13, and 15-18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “said rotation organ”, “said common rotation axis”, and “said predetermined angle”; however, there is insufficient antecedent basis for these limitations in the claims.  It is noted that claim 6 previously depended from claim 4 which provided proper antecedent basis for these limitations but did not for the limitations “said blocking unit” and “said first state”.  Claim 6 has now been amended to depend from claim 3 which provides proper antecedent basis for the limitations “said blocking unit” and “said first state” but does not for the limitations “said rotation organ”, “said common rotation axis”, and “said predetermined angle”.  It is suggested that claim 4 be amended to depend from claim 3 and claim 6 be amended to depend from claim 4 in order to provide proper antecedent basis for all of the above limitations recited in claim 6.
Claim 11 recites the limitation “said common rotation axis” and “said predetermined angle”; however, there is insufficient antecedent basis for these limitations in the claims.  It is noted that claim 11 previously depended from claim 4 which provided proper antecedent basis for these limitations but did not for the limitation “said blocking unit”.  Claim 11 has now been amended to depend from claim 3 which provides proper antecedent basis for the limitation “said blocking unit” but does not for the limitations “said common rotation axis” and “said predetermined angle”.  It is suggested that claim 4 be amended to depend from claim 3, as also suggested above, and claim 11 be amended to depend from claim 4 in order to provide proper antecedent basis for all of the above limitations recited in claim 11.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12, 13, and 15-18 are allowed.
Claims 6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/11/2022